Celebrezze, C.J.
The first proposition of law presented by appellant is that when an injured worker receives workers’ compensation benefits from the employee’s self-insured employer for an injury received at work, and thereafter is awarded intentional tort damages against his employer for the same injury, the amount of workers’ compensation paid by the employer must be set off against the damage award.
We previously rejected such a contention in paragraph three of the syllabus in Jones, supra, which held that “[a]n employer who has been held liable for an intentional tort is not entitled to a setoff of the award in the amount of workers’ compensation benefits received by the employee or his representative.”
More importantly, in this case we conclude that appellant’s first proposition of law is not an issue properly before the court. This is because there has been no damage award in this case. The controversy is not ripe. The trial court ruled in appellant’s favor on its motion for summary judgment. Appellant’s stated basis for its motion for summary judgment was that “* * * acceptance of worker’s [sic] compensation benefits paid by * * * [appellant] * * * represents a binding election between mutually exclusive legal remedies or, in the alternative, that * * * [appellee] is es-topped from maintaining this action.” The trial court simply did not reach or rule on the setoff issue as the question of damages was not before it.
Likewise, the court of appeals passed “only on the validity of the final appealable order, which was grounded on the now-repudiated doctrine of estoppel.” This court will not ordinarily consider a claim of error which is neither raised nor considered by the court below. State v. Williams (1977), 51 Ohio St. 2d 112 [5 O.O.3d 98], paragraph two of the syllabus. Additionally, “ ‘* * * it is well-settled that this court does not indulge itself in advisory opinions.’ ” Cascioli v. Central Mut. Ins. Co. (1983), 4 Ohio St. 3d 179, 183, quoting Armco, Inc. v. Pub. Util. Comm. (1982), 69 Ohio St. 2d *178401, 406 [23 O.O.3d 361]. See, also, White Consolidated Industries v. Nichols (1984), 15 Ohio St. 3d 7. Cf. Muskrat v. United States (1911), 219 U.S. 346.
Under the circumstances herein we hold that where the grant of summary judgment favorable to a defendant neither considers nor awards damages, an issue pertaining to damage setoffs raised by the defendant-appellant for the first time on appeal to the Supreme Court will not be entertained because it is not a justiciable issue. Any opinion the court might express regarding such setoffs to damages not actually awarded would be purely advisory, and it is well-settled that this court will not indulge in advisory opinions.
In its second proposition of law, appellant contends that an employee who elects to receive workers’ compensation benefits should be equitably and judicially estopped from subsequently suing his employer on an intentional tort theory. Appellant draws our attention to early decisions from this court which ruled that a workers’ compensation recipient “* * * is es-topped thereby from afterward maintaining an action for damages in court against his employer who has complied with the Workmen’s Compensation Act.” Lopez v. King Bridge Co. (1923), 108 Ohio St. 1, syllabus. See, also, Conrad v. Youghiogheny & Ohio Coal Co. (1923), 107 Ohio St. 387, paragraph three of the syllabus.
In the instant case the trial court granted appellant’s motion for summary judgment based on this reasoning. The appellate court, relying on our decision in Jones, reversed the lower court’s judgment, which the court of appeals noted “* * * was grounded on the now-repudiated doctrine of estoppel.”
For the reasons that follow, we agree with the appellate court that summary judgment, was improperly granted in favor of appellant on its doctrine of estoppel theory.
First, we find the holdings in Lopez and Conrad to be unpersuasive in this case for several reasons. A first reading of the law of these cases, as set forth in the syllabus quoted above, would appear to be persuasive. However, any syllabus holding announced by the Supreme Court must be considered in connection with the underlying opinion and in light of the questions, facts and statutes at issue in the case. United States Steel Corp. v. Bowers (1960), 170 Ohio St. 558, 565 [11 O.O.2d 410]; State, ex rel. Reed, v. DeMaioribus (1936), 131 Ohio St. 201, 205 [5 O.O. 552]; Columbus Ry., Power & Light Co. v. Harrison (1924), 109 Ohio St. 526; Merrick v. Ditzler (1915), 91 Ohio St. 256, 264; Booco v. Mansfield (1902), 66 Ohio St. 121; Rule 1(B), Supreme Court Rules for the Reporting of Opinions. In this regard we note that in both Lopez and Conrad the workers were attempting to file civil negligence actions following receipt of benefits. Additionally, the decisions in those cases hinged on early and now former provisions of Ohio’s General Code which provided workers the option in certain cases to either accept benefits or file a civil action. G.C. 1465-76 provided in per*179tinent part that “ ‘[e]very employe, or his legal representative in case death results, who makes application for an award, or accepts compensation from an employer * * * waives his right to exercise his option to institute proceedings in any court.’ ” Conrad at 391.2 It was this statute which the court relied on in Lopez to reach its conclusion that “* * * [having elected to pursue his remedies under the Workmen’s Compensation Act, and having accepted the benefits thereof, he is estopped from now maintaining an action in court against his employer.” Id. at 6. In light of these distinctions, among others, we do not believe this past precedent is at odds with the instant appellate court judgment or our recent decision in Jones, supra.
These cases, however, do serve as a reminder that no single formulation of the doctrine of estoppel is applicable to every situation. In applying the doctrine, each case must be considered on its own merits. First Federal S. & L. Assn. v. Perry’s Landing, Inc. (1983), 11 Ohio App. 3d 135, 144. See, also, Hampshire City Trust Co. v. Stevenson (1928), 114 Ohio St. 1, 11.
A consideration of the doctrine of estoppel is found in our decision in Jones, supra, which rejected the argument that receipt of workers’ compensation benefits bars a worker’s subsequent intentional tort action against the employer. Id. at 99. Our holding in Jones, in light of the facts presented herein, is clearly dispositive of appellant’s contentions. It reads as follows:
“The receipt of workers’ compensation benefits does not preclude an employee or his representative from pursuing a common-law action for damages against his employer for an intentional tort.” Id. at paragraph two of the syllabus.3
*180This issue was later considered in LeValley v. Glasco Plastics, Inc. (1985), 17 Ohio St. 3d 142, where we, relying on Jones, supra, again rejected the proposition that an injured worker who has received benefits is estopped from subsequently suing the employer for an intentional tort. In short, as in Jones, supra, we do not find the action taken by this worker in filing both a benefits claim and an intentional tort action to be inconsistent nor that one action was mutually exclusive of the other.
We conclude that appellant has failed to set forth sufficiently compelling reasons for us to depart from the holdings in Jones and LeValley which we deem controlling in this instance. Cf. Clark v. Snapper Power Equip. Inc. (1986), 21 Ohio St. 3d 58, 60-61. A contrary holding would place a worker intentionally injured by a stranger in a more favorable position than a worker similarly injured by the intentional tort of his employer. Such a result would indeed be untenable since it would treat two equally injured parties in a decidedly different manner based on a nebulous distinction concerning the identities of the intentional tortfeasors. Quite simply, our holding in Jones provides that an employer can not use its participation, nor the participation of its injured employee, in Ohio’s workers’ compensation system as a shield to dilute its legal responsibility as an intentional tortfeasor.
Based on the foregoing, we are in agreement with the appellate court’s conclusion that the trial court erred in granting summary judgment favorable to appellant. Accordingly, we affirm the judgment of the court of appeals and remand the cause to the trial court for further proceedings.

Judgment affirmed and cause remanded.

*181Sweeney and C. Brown, JJ., concur.
C. Brown, J., concurs separately.
Wright, J., concurs in the syllabus and judgment only.
Douglas, J., concurs in judgment only.
Locher and Holmes, JJ., separately dissent.

 This code section was repealed by the General Assembly in 1931. (114 Ohio Laws 26, 39.) Reliance on past holdings which applied the statute would therefore be all the more suspect.


 In Jones, at 99, we also set forth a number of policy reasons why an employee is not barred from recovery for an intentional tort by his acceptance of workers’ compensation benefits:
“* * * In Blankenship [v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 (23 O.O.3d 504)], this court held that ‘the protection afforded by the Act has always been for negligent acts and not for intentional tortious conduct.’ Id. at 614. To limit a worker injured by the employer’s intentional misconduct to workers’ compensation benefits would actually encourage such conduct. Id. To bar an intentionally injured worker from the courtroom because he has received such benefits would have the same effect. An employer in such a case could merely refrain from contesting the claim, thereby facilitating the receipt of limited compensation, and then reap the rewards of absolute immunity from further liability. This court will not foster such practices.
“Nor will we force an intentionally injured employee to choose which remedy to pursue. In most cases, practical considerations will compel the worker to accept the easier, more immediate relief afforded by the Act, even though these benefits do not fully compensate the *180worker. Most seriously injured workers are not in a financial position to wait out a lengthy, expensive, and risky court proceeding to be compensated for the injury, due to the problems of pressing medical bills, and often the inability to work. Many will thus be forced by harsh realities to opt for workers’ compensation. To consider the receipt of benefits a forfeiture of an employee’s right to pursue the employer in the courts would not only be harsh and unjust it would also frustrate the laudable purposes of the Act and emasculate our holding in Blankenship. Further, it would allow the employer to escape any meaningful responsibility for its abuses.
“This result is implied in Nayman v. Kilbane (1982), 1 Ohio St. 3d 269, in which this court refused to issue a writ prohibiting the court of common pleas from proceeding in a case where a worker who had already received workers’ compensation benefits was seeking common-law damages from his employer for intentionally inflicting the injury. A federal district court in this state has similarly held that forcing an intentionally injured worker to elect his remedy ‘runs counter to .the goals expressed in Blankenship. * * *’ Gross v. Kenton Structural & Ornamental Ironworks (S.D. Ohio 1984), 581 F. Supp. 390, 395.
“Nor does the determination of the Industrial Commission that the injury arose out of employment constitute res judicata, barring the claimant from litigating the issue of intentional conduct. * * *”